DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-5 and 7 in the reply filed on 2/25/2022 is acknowledged.
Claims 6 and 8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/25/2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Joo (KR Publication 10-2013-0125600).
Regarding claims 1 and 2, Joo discloses a method of forming a mesoporous carbon structure comprising: preparing a mesoporous silica structure, mixing the mesoporous silica structure with a carbon precursor, which is a macrocyclic compound, carbonizing the mixture by heating, and removing the silica structure by etching with an acid, wherein the macrocyclic compound is a metal phthalocyanine, such as a nickel phthalocyanine (Pages 8-10).

Joo teaches every limitation of claims 1, 2 and 5 of the present invention and thus anticipates the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joo (KR Publication 10-2013-0125600) in view of Oh (U.S. Patent Publication 2014/0255786).

Joo fails to disclose that the metal used in the metal phthalocyanine is cobalt, that the heating is performed for 4-6 hours, and that after the etching step, the carbon structure is mixed with molten sulfur.
Oh discloses a process of forming a carbon-sulfur composite material comprising: mixing silica mold particles with a metal phthalocyanine material, heat treating the mixed material, and removing the mold particles by etching, wherein the heating is performed at temperature of 400-1200 degrees Celsius for 1-24 hours and the metal phthalocyanine material can include a metal chosen from Co, Ni, Fe, etc. (Paragraphs 0021-0022, 0027 and 0029), as recited in claims 3 and 4 of the present invention.  Oh also discloses that the carbon structure that is formed is mixed with sulfur and heated so that the molten sulfur forms a carbon-sulfur composite (Paragraph 0030), as recited in claim 7 of the present invention.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention that the metal used in the carbon material of Joo could be cobalt because Oh teaches that cobalt is a common alternative metal to nickel for a metal phthalocyanine material.  It also would have been obvious to one of ordinary skill in the art to have performed the heating step of Joo for 4-6 hours because Oh teaches that this amount of time allows for the carbon material to fully enter into the mold structure to form a desired carbon structure.  Finally, it would have been obvious to one of ordinary skill in the art that the formed carbon structure of Joo could be mixed 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY L RAYMOND whose telephone number is (571)272-6545. The examiner can normally be reached Monday-Friday 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRITTANY L. RAYMOND
Examiner
Art Unit 1722



/BRITTANY L RAYMOND/           Primary Examiner, Art Unit 1722